Case 1:14-cv-02887-JLK-MEH Document 243 Filed 02/18/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              Magistrate Judge Michael E. Hegarty

  Civil Action No: 14-cv-2887-JLK-MEH                         Date: February 18, 2020
  Courtroom Deputy: Christopher Thompson                      FTR: Courtroom A 501

   Parties:                                            Counsel:

   ALEJANDRO MENOCAL,                                  Michael Scimone by phone
   MARCOS BRAMBILA,                                    Andrew Turner
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA,
   DEMETRIO VALERGA,

        Plaintiff,

   v.

   GEO GROUP, INC., THE,                               Adrienne Scheffey
                                                       Dana Eismeier

        Defendant.

                                   COURTROOM MINUTES
                                  DISCOVERY CONFERENCE

  Court in session:     1:15 p.m.

  Court calls case. Appearances of counsel. The parties meet and discuss discovery disputes with
  the Court’s rulings made on the record.

  Discussion held regarding the interrogatory served on January 6, 2020 by the Plaintiffs on the
  Defendant which was previously referenced on the record of the January 21, 2020 Discovery
  hearing.

  The Defendant agrees to provide the Plaintiff with the aggregate square footage as stated on the
  record.


  ORDERED: ECF [241] Plaintiff’s Stipulated MOTION for Extension of Time to Complete
           Expert Discovery is GRANTED.
Case 1:14-cv-02887-JLK-MEH Document 243 Filed 02/18/20 USDC Colorado Page 2 of 2




  Court in recess:          1:38 p.m.        Hearing concluded.
  Total in-court time:      0:23
  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Court Reporting & Video, Inc. at (303) 629-8534.




                                                          2
